*891The following is the opinion of Mr. Justice Burr delivered at Special Term:
Burr, J.:
It is conceded that there is no statute expressly authorizing the issue of a writ of certiorari " to review the action of the' board of health in preventing relator from carrying on the business of selling milk in the city of New York. In the absence of such statutory authority, unless entitled to a common-law writ, he is not entitled to this remedy for the wrong which may have been done to him. (Code Civ. Proc. § 2120.) A common-law writ is only available to review an act judicial in its character. .The fact that a public board or agent exercises judgment and discretion in the performance of duties does not necessarily make the action judicial in character. (People ex rel. Second Avenue R. R. Co. v. Board Comrs., etc., of N. Y., 97 N. Y. 37; People ex rel. Trustees v. Board of Supervisors, 131 id. 468.)
A. judicial proceeding implies a hearing as a matter of right to the person affected thereby. There is no provision of law giving a party a right to a judicial hearing before the board of health. It often acts summarily upon the evidence of the senses of its members, or upon ex parte statements of others. Its summary deter-' mination that the relator shall not vend milk in the city of New York is not a judicial determination, although it may involve the exercise of judgment and discretion. (People ex rel. Copcutt v. Board of Health, 140 N. Y. 1; People ex rel. Savage v. Board of Health, 33 Barb. 344, cited with approval in People ex rel. Trustees v. Board of Supervisors, 131 N. Y. 468.)
The relator is not without remedy. The right to carry on the business of selling milk is a constitutional one. This right can only be interfered with in the exercise of the police power of the State, because in the manner of his conduct, of the business or the circumstances surrounding it, the public health is imperilled. If as a matter of fact the public" health-is not thereby imperilled, the sumhaary determination of the board of health does not make it so, and its interference with his .business would subject the persons constituting the board to the same perils and liabilities as an individual who interfered with a lawful business. (People ex rel. Copcutt v. Board of Health, supra, 9.) In addition to the remedies to the party *892aggrieved pointed out in that case it may be that if the relator established a clear legal right to carry on the business without interference, mandamus would lie to compel the board to issue the permits which by the'Sanitary Code it has. made a condition precedent to the conduct of the. sainé. /
The application for a writ of certiorari is denied, without costs.